          Case 2:18-cv-03233-SPL Document 15 Filed 01/16/19 Page 1 of 2



 1
 2
 3
 4
 5
 6                          IN THE UNITED STATES DISTRICT COURT
 7                                FOR THE DISTRICT OF ARIZONA
 8
         ThermoLife International LLC,              No. CV-18-03233-PHX-SPL
 9                                                  ____________
                             Plaintiff,
10
         v.                                         ORDER
11
12       Vital Pharmaceuticals Incorporated,

13                           Defendant.

14            As previously advised, this case is part of the Mandatory Initial Discovery Pilot
15   project (“MIDP”) being conducted in the District of Arizona under General Order 17-08.
16   Under the MIDP, parties must respond to mandatory initial discovery subjects early in the
17   litigation and before traditional discovery begins under the Federal Rules of Civil
18   Procedure. General Order 17-08, ¶ (A)(2).1 Following Defendant’s recent retention of
19   counsel, the parties in this case have filed a second request for an extension of time for
20   Defendant to answer the complaint. Good cause appearing,
21            IT IS ORDERED that the Stipulation (Doc. 14) is granted. Defendants shall have
22   until February 6, 2019 to file a responsive pleading in accordance with Rule 12 of the
23
     1
              The General Order provides that “[a] party seeking affirmative relief must serve its
24   responses to the mandatory initial discovery no later than 30 days after the first pleading
     filed in response to its complaint, counterclaim, crossclaim, or third-party complaint.” Id.,
25   ¶ (A)(6). It further provides that “[a] party filing a responsive pleading, whether or not it
     also seeks affirmative relief, must serve its initial discovery responses no later than 30 days
26   after it files its responsive pleading.” Id.
27           The MIDP does not apply if the parties certify that no discovery will be conducted
     in the case, and the MIDP response deadline may be extended for 30 days if the parties
28   jointly certify to the Court that they are seeking to settle the case and have a good faith
     belief that it will be resolved within 30 days of the due date for their responses. Id.
       Case 2:18-cv-03233-SPL Document 15 Filed 01/16/19 Page 2 of 2



 1   Federal Rules of Civil Procedure, the MIDP, and the Court’s Preliminary Order. No further
 2   extensions will be granted.
 3         Dated this 16th day of January, 2019.
 4
 5
 6                                                   Honorable Steven P. Logan
                                                     United States District Judge
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                               -2-
